Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 1 of 24 Page|D #: 113

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RANDY ABBAS,
' No. 1:18-cv-05151-ENV-R.ER
Plaintiff,

-against-
AMENDED COMPLAINT
I-IESTIA TOBACCO, LLC; and DAVID SLEY,

Defendants.

 

a` .

 

Plaintiff RANDY ABBAS (“Abbas”), by his attorneys FisherBroyles, LLP, for his
Amended Complaint, alleges: n

1. rl`his action is brought to recover on a loan made by Abbas in the principal sum
of $1,000,000 (plus accrued interest, costs and attorneys’ fees) to lidefendant HESTIA
TOBACCO, LLC (“Hestia”) and personally guaranteed by Hestia’s .Founder and CEO
Defendant DAVID SLEY (“Sley”), which is in default. Abbas has asserted claims for.breach
of the Amended and Restated Note executed by Hestia, breach of the Guaranty executed by
Sley, breach of implied or quasi-contract, fraudulent inducement, promissory fraud (under
California law which governs the Amended and Restated Note and Guaranty), and conspiracy

to commit fraud.

JURISDICTION AND VENUE
2. Abbas is an individual residing at 167 Huntington Street, Brooklyn, NY 11231,
within the Eastern District of New York.
3. Upon information and belief, Hestia is a Nevada limited liability c-;)mpany,

having its principle office for the conduct of business located at 530 F oster Street, Suite 531,

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 2 of 24 Page|D #: 114

Durham, NC 27702.

4. Upon information and belief, Sley is an individual domiciled in the State of
California with a residence located at 653 Indiana Avenue, Venice, CA 90291, and/or Santa
Monica, California. According to his Linkedln profile, Sley is the Founder and CEO of Hestia,
and upon information and belief, is a principle shareholder or the sole shareholder of Hestia.

5. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §
l332(a)(1), as Abbas, on the one hand, and Defendants, on the other hand, are citizens of
different states, and the matter in controversy exceeds the sum of $75,000.

6. Venue is proper in this district pursuant to the forum selection clauses in the

subject note and guaranty

STATEMENT OF FACTS COMMON TO ALL CLAIMS
A. Defendaot Hestia Pu§portedly Sought A Short-Term Loan

7. In or about May 8, 2018, Sley approached Abbas through an intermediary
seeking a short-term loan for Hestia in the principal sum of $l ,000,000, ostensibly for its tobacco
business which was between cash payments

8. Sley represented that Hestia would need the loan for only one month, at which
time Hestia would make complete and full repayment with accrued interest.

9. Based upon these representations, Abbas agreed to loan Hestia the principal sum
of $1,000,000.

10. Hestia thereupon draited and delivered to Abbas a promissory note in the
principal sum of $l,OO0,000, dated May 8, 2018, executed on behalf of Hestia by Sley as CEO of
Hestia, with repayment to be made in full within 30 days - a mattuity date of on or before June

8, 2018.

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 3 of 24 Page|D #: 115

ll. Abbas thereupon wired $1,000,000 to Hestia’s bank account on May 9, 2018.

12. Three days later, on or about May 12, 2018, Sley became married and thereupon
spent 10 days on a honeymoon in Bora Bora. As explained in detail below, notwithstanding that
the loan was made by Abbas to Hestia as evidenced by the promissory note created and executed
by Hestia, and that Abbas was told and understood that it was a loan made to Hestia for Hestia’s
business purposes, Abbas did not discover until after the ultimate default on the loan, described
in detail below, that neither Hestia nor Sley ever intended that Hestia would be the beneficiary of
any of the flmds represented by the promissory note. Indeed, upon information and belief, at all
relevant times the intention of Hestia and Sley was that Sley would use these funds for his own
personal benefit and the benefit of his new wife to pay for their wedding and honeymoon - a fact
that Abbas did not discover until after the ultimate default on the loan, described in detail below.

13. Besides breaching the relevant loan and guaranty documents by failing and
refusing to make repayment of the $1,000,000 loan, Hestia and Abbas, jointly and severally,
conspired to and did perpetrate a fraud upon Abbas, as well as upon creditors of Hestia, by
falsely promising that Hestia would repay the loan and intentionally improperly diverting the
loan funds to the personal use of Sley and his wife.

B. Defendaot Hestia Defaults On The Loan

14. Hestia failed to repay the loan on or before the maturity date, June 8, 2018.

15 . On the maturity date, Sley represented to Abbas in an email that his fundswere
not at risk but that Hestia could not make repayment on that date because of a delay in the
purported underlying Hestia corporate transaction:

“As l think it’s been mentioned, between incorporating in GC, opening up a
GC acct w BNP Paribas, syndicating the mitigated insured risk of the PO

through Lloyd’s of London w the Busch crew (Hestia’s financiers for this
proj ect), etc - my lawyers and accountants haven’t f'mished. They said they

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 4 of 24 Page|D #: 116

would. They haven’t. The contracts are signed and your assets aren’t at risk,
but they’re not in your acct, and that’s on me. As of midnight tonight, I’m
out of time, and interest will continue accruing against Hestia Tobacco LLC
at the maximum rate, per our contact, and of course I’ll honor every cent of
that.”

16. On June ll, 2018, Sley represented that he had a call with respect to Hestia’s
underlying corporate transaction, and stated: “I expect to come back to you with a Fed ref # from
that. And if not, a specific red line number of days (as in, 3 or 4) it will take them to finis ,” and
on June 12, 2018 claimed that repayment of the $1,000,000 loan by Hestia would be made on
June 14, 2018, or June 15, 2018.

17. On June 15, 2018, Sley claimed to Abbas in an entail that the broker in the
underlying Hestia corporate transaction was “standing by with funds” but had not yet received
information to open a bank account needed to wire the funds.

“J ust got off the phone with the Busch farn ofc - they are standing by with the funds but

hadn’t received any acct opening info from BNP, so funds are still with them. Trying to

see where the communication dropped, and get this wire set up for you.”

18. On June 20, 2018, Sley claimed in an email to Abbas that payment from Hestia
would be made “with absolute certainty” by July l, 2018, and stated that if Hestia could not
make repayment from its underlying corporate transaction, Sley would “have to make the call to
my parents.”

“Thus far, I have passed along and relied upon the information given to me, and
that’s led to my failing to deliver multiple times. Third-world dealings, etc. My
problem. Not yours. It’s my understanding that it’s been a mix of Ramadan
delays in Morocco regarding documentation / certification (which just ended
Friday), my lead investor, Daniel Hahn hosting this Mayshad Festival in
Marrakech (the one l invited you to, Daniel) _ and being difficult to reach, and
just a general breakdown in communication

If I were to continue passing along this information, l’d tell you Thursday,
which is what Jacob Busch, the family liaison overseeing this, told me

yesterday.
So, here’s what I CAN say with absolute certainty - By July l, I’ll have our

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 5 of 24 Page|D #: 117

account settled in full, either through this funding, or I’ll have to make the call
to my parents.”

C. Sley Lies About The Delay In Payment And Falsifies Bank Communications
19. 0n July 6, 2018, Sley emailed Abbas that he had been silent for the previous
weeks to “avoid a lack of candor” - i.e., to avoid lying to Abbas. In attempting to confirm that
there was indeed an underlying Hestia corporate transaction from which the loan from Abbas
would be repaid, Sley sent to Abbas corporate documents purporting to explain Hestia’s
underlying corporate transaction:
“I’ve enclosed the 3 most pertinent documents backing up your money.
l) a SSMM USD Purchase Order from Habanos S.A. to my company, Hestia
Tobaceo LLC

2) The executed Agreement between Hestia and I-Iabanos for llMM in volume
per month

3) The executed Agreement between Hestia and Daniel Hahn, acting on behalf of

his investment vehicle, to provide initial funding to fulfill the aforementioned
PO and ongoing Agreement.”

20. On a telephone call later that day, July 6, 2018, Sley was asked to answer the
question whether “if funding doesn't come from existing creditor (Daniel Hahn), what are the
options and timelines? At what point do Sley’s parents provide funding?” On that telephone call,
Sley represented and continued to Abbas that the ftmds were being used for Hestia business
purposes and that the delay in repayment was based on the other side delaying payment to
Hestia. Sley said that he felt embarrassed and that he would ask his father to pay the debt on
Hestia’s behalf.

21. On July 10, 2018, Sley emailed Abbas that he was “[a]waiting my father’s wire to

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 6 of 24 Page|D #: 118

clear” Hestia’s account at JPMorgan Chase (“JPM”) and on July 11, 2018, Sley emailed Abbas
that he had received a wire from his father and was waiting for the wire transfer to clear, and that
he would then make a wire transfer payment to Abbas.

22. On July 11, 2018, Sley emailed Abbas again, this time claiming that he had

attempted to send a wire transfer to Abbas, but that because he did this before his father’s wire
transfer had cleared Hestia’s bank account, JPM’s fraud department therefore stopped the wire
transfer out of a concern for fraud. He attached what was later discovered to be an altered
“screenshot” of his purported bank balance of$1,601,445.654 Which purported to show that
Sley’s father had wired into Hestia’s bank account sufficient funds to repay Abbas.

23. On July 17, 2018, Sley sent to a colleague of Abbas an email containing a false
and fraudulent federal reference number within a falsified confirmation email purporting to come
from JPM’s official email address. Apparently, Sley had altered and “customized” the standard
Chase wire confirmation receipt to conform to Abbas’ information

24. Sley sent to Abbas’ colleague on July 20, 2018 what Abbas later confirmed with

the bank to be a new, false federal reference number. That number was completely different
from the July 17, 2018 federal reference number.

25, Abbas made daily inquiries to his own bank, Citibank, from July 11, 2018 until

July 25, 2018 and at no time was there evidence of a wire transfer made by Hestia.

D. Sley Admits That His Delay Was A “Rudimentag Fiction To Buy Time” And

Claims To Be “Ashamed and Embarrassed”
26. On July 25, 2018, Sley emailed Abbas and explained that after July 6"‘ he called
his father to explain his “predicament” and “the difficulties caused by the Busch family office

delays.” Sley said that his father “said he needed the weekend to think it over and discuss the

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 7 of 24 Page|D #: 119

situation with my mother. On Monday he said he would begin selling the necessary stocks to
initiate this. Tuesday, he backtracked. I can only imagine my mother got to him.”

27. l-Ie then stated that “Accordingly, my delays for the past 2 weeks have been a
rudimentary fiction to buy time. I remain ashamed and embarrassed of my actions. I make no
excuse.” Sley then resurrected “the Busch fainily” as a purported source of repayment

“Funding from the Busch family finally arrived into our BVI SVP last Friday, July 20,
and I immediately re-submitted our promissory note, along with the request to wire the
funds to you, as they maintain a modicum of oversight through these primary stages. And
they have said they would attend to the request ASAP.”

28. Sley continued to represent that Hestia had every intention of repaying the loan to
Abbas, from two different identifiable sources. Abbas therefore sent to him, on August 9, 2018,
an “Amended and Restated Promissory Note” for Hestia (“Amended Note”) which extended the
maturity date. He also sent to Sley a “Guaranty Agreement” to be executed by Sley, in which he

personally guaranteed payment by Hestia on the Amended Note (“Guaranty”).

E. Amended and Restated Promissog Note and Guaranty Agreement And Default By

Defendants

29. On August 10, 2018, Sley returned to Abbas the Amended Note executed by Sley
on behalf of and as CEO of Hestia, and the Guaranty executed by Sley. A true and complete
copy of the executed Amended Note is annexed hereto as Exhibit A. A true and complete copy
of the executed Guaranty is annexed hereto as Exhibit B.

30. The Amended Note, dated August 10, 2018, provided, inter alia, that:

The maturity date for repayment of principal and all accrued and unpaid interest on the

§(1),10800,000 loan was “five (5) business days after the date of this Note,” i.e., August 17,

The entire unpaid principal balance and accrued and unpaid interest shall bear an annual
interest rate of 10%.

The Amended Note and its performance was to be guaranteed by Sley.

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 8 of 24 Page|D #: 120

Nonpayment of the principal and/or interest under the Amended Note on the maturity
date would be deemed an event of default

Hestia is obligated to pay costs, expenses and attomeys’ fees paid or incurred by Abbas
in any effort to collect or enforce on the Amended Note, including without limitation,
litigation

The Amended Note shall be governed by and construed in accordance with the laws of
the State of California.

Hestia agreed to submit to personal jurisdiction in the State of New York in any litigation
to collect or enforce on the Amended Note, and agreed that any such litigation shall
exclusively be brought in any state or federal court of competent jurisdiction in the State
of New York, within the City ofNew York.

31. The Guaranty, dated August 10, 2018, provided, inter alia, that:
Sley’s liability under the Guaranty is primary and unconditional.

Sley guaranteed the prompt payment and timely enforcement of all liabilities, obligations
and duties imposed upon Hestia under the terms of the Amended Note, as fully and to the
same extent as if he had executed the Amended Note as Hestia thereunder.

Sley waived, among other things, notice of default by Hestia under the Amended Note.

Sley agreed that Abbas shall not be first required to enforce against Hestia any liability,
obligation or duty guaranteed before seeking enforcement thereof against Sley.

Sley guaranteed that if Abbas shall engage an attorney to present, enforce or defend his
rights and remedies under the Guaranty, then Sley shall pay any reasonable attomeys’
fees, related legal expenses and costs of court incurred by Abbas in connection therewith.

Sley shall not be entitled to make any defense against any claim asserted by Abbas in any
litigation to enforce the Amended Note or Guaranty, and expressly waived any defense in
law or equity that is not nor would not be available to Hestia.

Sley’s obligations shall not be subject to any counterclaim, set-oH, deduction,
diminution abatement, recoupment, suspension deferment, reduction or defense based
upon any claim he may have against Abbas or any other person

The Guaranty shall be governed by and interpreted under the laws of the State of
Califomia. Exclusive venue for any action arising out of the Guaranty shall be the state
and federal courts situated in the City of New York.

32. Hestia failed and refused to make payment under the Amended Note at the

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 9 of 24 Page|D #: 121

maturity date - five (5) business days after the date of the Amended Note, i.e., August 17, 2018 -
which constituted an event of default under the Amended Note.

33. Sley failed and refused to make payment under the Guaranty at the maturity date
five (5) business days after the date of the Amended Note, i.e., August 17, 2018 _ which
constituted an event of default under the Guaranty.

34. Despite oral and written demands for payment, although not conditions precedent

for enforcement or collection under either the Amended Note or Guaranty, and although neither
Hestia nor Sley had a right to cure the default, Hestia has failed and refused to make payment
under the Amended Note, and Sley has failed and refused to make payment under the Guaranty.

35. There is now due and owing nom Defendants, jointly and severally, the principal
sum of $1 ,000,000 plus interest, costs and expenses, and legal fees.

F. Sley’s Fraudulent Inducemeot in Procuring The Loan is Discovered

36. After the default by Hestia and Sley under the Amended Note and Guaranty,
Abbas discovered that neither Hestia nor Sley ever had any intention that Hestia would receive
or utilize the proceeds of the $1,000,000 loan funds for any purpose, as Sley had represented
Instead, at all relevant times, Defendants intended that the proceeds of the $1,000,000 loan funds
were to be used personally by Sley to pay for the expenses incurred by he and his wife for their
wedding and honeymoon

37. After the default by Hestia and Sley under the Amended Note and Guaranty,
Abbas discovered a May text message from Sley to Abbas’ colleague, that Sley stated that, with
respect to the loan of $1,000,000, “I need it in JPM to pay f _ _ _ ing wedding vendors ASAP.”
As to how the loan would be repaid, Sley represented that if the “Busch family,” with which Sley

purportedly had conducted some business, “breaches their contract [] [a]t which point I can sue

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 10 of 24 Page|D #: 122

for non-performance. And frankly, at which point I would hit up my dad and explain the
situation.”

38. Upon information and belief, Sley fraudulently represented that Hestia needed the
$l,000,000 loan for legitimate business purposes, and executed the original promissory note on
behalf of Hestia in order to fraudulently induce Abbas to extend the $l,000,000 loan to Hestia,
and thereafter fraudulently represented to Sley that funds due and owing Hestia were imminently
available for repayment of Abbas’ loan in order to fraudulently induce Abbas to extend the
maturity date of the loan and accept Hestia’s Amended Note and his own personal Guaranty

39. Upon information and belief, in June, July and August Sley repeatedly lied about
and fraudulently misrepresented to Abbas the source of the funds from which Hestia would
purportedly repay the loan and the events and occurrences that had to take place before the loan
could be repaid, and sent to Abbas purported bank communications that he had fraudulently
altered in order to induce Abbas to extend the maturity date under the Amended Note.

AS AND FOR A FIRST CLAIM FOR RELIEF
§Breacli of Contract by Hestia[
40. Abbas repeats and realleges each of the preceding paragraphs as if billy set forth
herein pursuant to the Amended Note, Hestia was responsible for the payment and performance
of all of its obligations, including full and complete payment
41. Hestia defaulted under the Amended Note and is therefore liable to Abbas in the
principal sum of $1,000,000 plus applicable accrued interest plus costs, expenses and attomeys’
fees paid or incurred by Abbas.

42. By the terms of the Amended Note, Hestia waived all defenses to payment of the

amounts due and owing under it.

10

Case 1:18-CV-05151-ENV-RER Document17-1 Filed 02/21/19 Page 11 of 24 Page|D #: 123

43. Hestia’s failure and refusal to make repayment under the Amended Note
constitutes a breach of the Amended Note.
AS AND FOR A SECOND CLAIM FOR RELIEF
§Quasi-Contractl§!uantum Meruit against Defendants)

44. Abbas repeats and realleges each of the preceding paragraphs as if fully set
forth herein.

45. By their respective actions, Abbas and Defendants entered into an implied or quasi-
contract whereby Abbas agreed to loan 51,000,000 to Defendants and Defendants agreed to repay
the loan amount together with interest thereon.

46. Defendants enticed and fraudulently induced Abbas into making the $l,OO0,000
loan through false and misleading representations regarding the identity of the borrower, the
commercial use of the loan proceeds and the Defendants’ repayment of the loan.

47. Where, as here, a party or parties are unjustly enriched by the acquisition of
property of another, the law creates a quasi-contractual obligation by the party unjustly enriched
to compensate the owner of the property for the reasonable value of the property received.

48. Defendants breached the implied or quasi-contract by refusing to repay to Abbas
the principal amount of the loan and refusing to pay interest accrued thereon during the
Defendants’ use of the loan proceeds

49. Defendants would not have obtained the $1,000,000 loan from Abbas were it not
for their wrongful conduct

5(}. Abbas has been hanned and has sustained damages by the Defendants’ breach of
the implied or quasi-contract Having unjustly and wrongfully obtained Abbas’ property,

Defendants’ continued retention of the $1,000,()00 loan proceeds (and accrued interest thereon)

ll

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 12 of 24 Page|D #: 124

would be inequitable and unjust.

51. Equity and good conscience require that Defendants, jointly and severally,
provide Abbas with fair and reasonable restitution in the amount in which they were unjustly
enriched.

AS AND FOR A THIRD CLAIM FOR RELIEF
(§reach of the GMW llth Slev)

52. Abbas repeats and realleges each of the preceding paragraphs as if fully set
forth herein.

53. Sley’s liability under the Guaranty is primary and unconditional

54. As set forth above in detail, under the Guaranty, Sley guaranteed the prompt
payment and timely enforcement of all liabilities, obligations and duties imposed upon Hestia
under the terms of the Amended Note, as fully and to the same extent as if he had executed the
Amended Note as Hestia thereunder.

55. As set forth above in detail, under the Guaranty, Sley agreed that Abbas shall not
be first required to enforce against Hestia any liability, obligation or duty guaranteed before
seeking enforcement thereof against Sley.

56. Hestia defaulted under the Amended Note and Sley defaulted under the
Guaranty, and Sley is therefore liable to Abbas under the Guaranty in the principal sum of
$1,000,000 plus applicable accrued interest plus costs, expenses and attomeys’ fees paid or
incurred by Abbas.

57. Sley’s failure and reii.lsal to make payment under the Guaranty constitutes a

breach of the Guaranty.

12

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 13 of 24 Page|D #: 125

AS AND FOR A FOURTH CLAIM FOR RELIEF
(li_fraud in the Inducement against Defendants)

58. Abbas repeats and realleges each of the preceding paragraphs as if fully set
forth herein.

59. As set forth in detail above, Defendants, jointly and severally, made knowing
and false representations to Abbas about the loan, the identity of the true borrower, the disposition
of the loan proceeds, and the intention and source of funds to repay the loan and comply with the
terms of the Amended Note and Guaranty, with the intent to deceive him and/or to induce reliance
by him.

60. In justifiable reliance upon the knowing and false representations, Abbas was
damaged by making a $1,000,000 loan to Hestia.

61. Hestia’s failure and refusal to make repayment under the Amended Note, and

Sley’s failure and refusal to make repayment under the Guaranty constitutes fraud.

AS AND FOR A FIFTH CLAIM FOR RELIEF
(Rromissog Fraud against Defendants[

62. Abbas repeats and realleges each of the preceding paragraphs as if fully set
forth herein.

63. As set forth in detail above, Defendants, jointly and severally, made knowing
and false representations to Abbas that the loan was to be made to Hestia and would be repaid by
Hestia, with the intent to deceive him and/or to induce reliance by him, and in justifiable reliance
upon the knowing and false representations Abbas was darnaged.

64. Upon information and belief, Hestia had no intention of repaying the loan to

Abbas.

13

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 14 of 24 Page|D #: 126

65. Hestia’s failure and refusal to make repayment under the Amended Note, and
Sley’s failure and refusal to make repayment under the Guaranty constitutes promissory fraud
under the California law governing enforcement and collection under the Amended Note and the
Guaranty.
AS AND FOR A SIXTH CLAIM FOR RELIEF
(Conspirag to Commit Fraud By Defendants[
66. Abbas repeats and realleges each of the preceding paragraphs as if fully set
forth herein.
67. As set forth in detail above, Defendants, jointly and severally, and in concert
and conspiracy, made knowing and false representations to Abbas with the intent to deceive him
and/or to induce reliance by him, that the loan was to be made to Hestia and would be repaid by
Hestia.
68. In justifiable reliance upon the knowing and false representations, Abbas was
damaged
69. Defendants’ knowing and false representations to Abbas made in concert

constituted conspiracy to commit fraud against Abbas.

14

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 15 of 24 Page|D #: 127

WHEREFORE, Abbas respectfully requests that judgment be entered in his favor against
Defendants, jointly and severally, with respect to each and every Claim for Relief, in the principal
sum of $1,000,000 plus applicable accrued interest plus costs, expenses and attomeys’ fees paid
or incurred by him, plus punitive damages on the Fourth, Fifth, and Sixth Claims for Relief in the
amount of $5,000,000, plus such other and further relief as this Court may deem just and proper.
Date: December 20, 2018

New York, New York
FISHERBROYLES LLP

By:

 

Richard B. Cohen, Esq.

Christina H. Bost Seaton, Esq.

445 Park Avenue, Ninth Floor

New York, New York 10022

(221) 247-6122
Richard.Cohen@fisherbroyles.com
Christina.BostSeaton@fisherbroyles.corn
Attorneysj?)r Plaintijj`

15

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 16 of 24 Page|D #: 128

EXHIBIT A

 

 

 

Case 1:18-CV-05151-ENV-RER Document 17-1 Fl|ed 02/21/19 Page 17 ot 24 PagelD #: 129

MNDED AND RESTATED PROMISSORY NOTE
$1,000,000.00 August 10, 2018

ThisAmeodedandRestatedPromissoryNote(dris“Note”)isenteredintoonthedatefirstsct
forth above by and between Hestia Tobaceo, LLC, a Nevada limited liability company (“HT”}, and
RandyAbbas, an individual (“RA”).

B,EQ£M

WHEREAS, die parties signed a previous promissory note cbted May 8, 2018, threin RA lent
$l,000,000 to H'l` with a due date of Iune 7, 2018 (the “Origilul Note”);

WHEREAS,dmpardesdesneweanddiedmemefmrepuydmloanmmmtandhndm
desiletore-slamdieintuestdueonthe$l,Ow,OOofaeemnoumoftthdgioalNote;and

MiEREAuS,wwnsidamwnforemdmgdwduedaumdrcOrigindNotadiepu&eshmo
intelrdtostlpersedeandrepwedreoriginalNoaewiththisNote.

A_G£M[

NOW THERI:`FOR.E, intmdhig to be legally bound and for good and valuable consideratioo,
inchldingextendingthetmmofthepranissmynow,drepmdesagreeasfouom:

l. Lou.H'l`promisestopaytoRAatlti?¥{untington$ueet,Brooklyn,NYliBl,orsuch
otireraddmssasmsybedirectedbyRAinwriting,theprincipalsmnof$l,OO0,0G0.00orsom\mhdrereof
asmaybeomswnding,togedrerwithallaocruedandmpaidinterestdmeon.

2. Payme\tof?dndpdudlntemtldeprincipalmdaumuedandunpaidintuest
wacoshallbedueandpayable§ve($)businessdaysahamedneofdxiste(dre“Mamrityl)ate”).
AllpaymmtsofprincipalmdinterestofdrisNoteshaHbepayablehrlaw&dcmeucyofdieUnitedSmm
ofAmeriea.

3. CmditofPaymelt.'l`hepaymmttmdu'thisNotesballbeueditedintbe¢bllowing
order:(s)costs,fees,mdchmgespaidormeunedbyRAandfm'whicthisobhgawdundm'drewrms
boein;(b)inmpayableundudiiste;and(c)principdundud:isNote.

4. hmlhemtimmtpaidprincipdbalmeemdaecnmdandunpaidinmmshanbm
anannualintuestmteequaltotheksserof:(a)tenpereent(lo%)perannumor(b)tiremaximumirterect
ratca||owedbylawinlieuoftlreratepmvidedaboveherein.lnterwtowingforeachyearshallbe
calculatedonlhebasisofafractionthedenominatorofwhiehisthr'eehundr'edsi:ny(360)mddte
numeratorofwhiehistheacmalnmnberofdayselapsedtiomthefirstdayofsuchyear.

S. Gumty.TbisNoteandthepu'&nmaneebnyofauofitsobhganonshuqmais
seem'edbythepersonalguammee(the“€umty") ofDavid Sley(the“Gumtor”)

6. Eventofl)efnnlt.'Ilreocctm'eneeofanyofdrefollowingeventswillbedeemedtobean
“Event of Defnlt” under this Note: (a) the nonpayment of the principal, interest or other indebtedness
qu&isteontlreMauuityDate;(b)tbcoccunenceofmyevqrtofdethtdtordewltandtbelapseof
anynoticeorc\a'eperiodunderanyodrerdebt,HathymongadmwdieLmdm(c)me£Hngbym

4848-4?31-9919, v. 1

 

 

Case 1:18-CV-05151-ENV-RER Document 17-1 Fl|ed 02/21/19 Page 18 ot 24 PagelD #: 150

against ¥~IT or the Guarantr)r of any proceeding in bankruptcy, reeeivership, insolvency, reorganization
liquich=rtion1 mnsuvatmshipmshnilupnceedmg(m¢mdreeaseofmysuchproceedingmsdmwd
againstHTortthuarantor,mtchprocwdingisnotdisnissedorstayedforty-five(é$)daysofthe
commencement thereof; (d) any assignment byHTfor the bene§tofereditors,orany levy, garnishment
attachmmtorsimnupmceedingisinstiunedagainstanypmpmtydmtmheid;(e)adef`mrltwithrespect
toanyotherindebtednessofeitherHTtodieGuarantorforborrowedmoneythatisnotcmedwithinany
noticeorcureperiod;or(f)diemu'yofalinaljudgmentagainsteithamortheGumantorandthe
faihrreofHTtodjschargethejudgmentwitbinten(ll))daysoftheennythereo£ Upontbeoocmreoceof
any Event of Defimlt, dieenti¢eunpaidprincipai smnbu'etmderplus all inmacemed thereon plusall
otherstunsdueandpayabletoRAunderthisNote,inadditiontoallattorneys’feesinc\n'redbyRAin
oonneetionwithHl“’sdeibrdtundertheOriginalNote(asdefinedbelow),shaliautomatieaiiybeeomedue
andpayableimmediately.Inadditiontotheforegoing,upontheoccun'enceofany£veatofDefaulLRA
may fordrwidi exacise individually, concurrently, successiver or otherwise any and all rights and
remediesavailabiemRAunderd)elheGumanty,oravailahlemlmderbylaw,equity,stanrteor
otherwise

7. Amneys‘Feu.HTagmesmpaythefollowingwsts,expmses,mdaumneys’fees
paidorincunedbyRA,oradjudgedbyacourt: (a)reasonablecostsofeolleetionandeosts,expenses,and
anomeys’£eesphmhmmedhcmmedmwithdremuecdmamfmcmmtofmeodgindmmd
thistwhemummtmhis§led;(b)rmsmabkms,expmses,mdmmneys’fmspaidmincmd
incmmecnmwnhleptesmnngRAinanybanhuptcy,reorganimdon,rweivuship, orodrerproeeedings
affectingcredwors'rigbtsandinvolvingaelaimunderthjsNote;and(c)costsofsuitaodsuebsmnmdre
eourtmayadjudgeasattorncyfeesinanyactiontoeotbreepaymmtofthisNoteoranypertofit.

8. Waiver.HT,endorscrs,andallodrerpersonsliableortobecome liableonthisNote
waiveprwmmmggmestmddemm¢mdmofmwsgdmnan¢mddishononmddlodmmdmm
mattmofalikenamre.

9. Forbenruee Not a Waiver. It` RA delays in exercising or fails to exercise any of its
righlsundadrisNote,thenthatdelayor&ilmeshallnoteonstiwteawaiverofanyRArightsorofany
heuch,deiimlt,orfailureofeomitionmdcrthisNote.NcwaiverbyRAofanyofitsrightsorofany
suchbreach,delbuh,mfaihmofmndidmsbdlbeedeedvqmlessthewaivuismmresslysmwdwa
writingsignedbyRA.

10. Auignmelt. This Note inures to and binds the heirs, levi representatives, successors
and assigns of HI` and RA.

ll. Severability.lfanyprovisionofdiisNom,ortheapplieation ofittoanypmtyor
circumstanee, isheld void, invalid, or lmeirforeeable byaeomt ofcompewotjurisdiction.,theremainder
ofthisNom,mddreappheatimofsuehprovisionwotbapmnuorcdcummm,shallnotbeaf!`eeted
tbueby,thepmvisionsofdrisNotebeingseverableinmysuehinstanee.

12. TimehoftheEssenee.’I“imeisofthewseneewithrmpecttoailobliga£ionsoffi'l`
underthisNote.

13. Netieu.AHnoticesrequdedwbegiventoanyofthepmieshaeimdershal}bein
wdting,andshallbedemnedtohavebeensuilicimtlygivenforallpm~poseswhenpresentedpersonallytn
suehparty,orsentbycertifiedorregisteredmail,retmnmceiptrequested,orsentbyaoatiooally
mognmdnmdaydelivaysu~viee,wsmhpmtyatitsaddmsssetfmthbelow:

4849-4131-%19, v. 1

 

 

Case 1:18-CV-05151-ENV-RER Document 17-1 E|ed 02/21/19 Page 19 ot 24 PagelD #: 151

RA: RmdyAbbas
lé?HuotingtonSu'eet
Brooklyn,NY11231

HT: Hestia Tobaeco LLC
Amention: David Sley

530 I-`oster Stmct, Suite 531
Durham,NC 27701
14. Govmmglaw.ThisNoted:allbcgovemedbyandconsuuedinaceordmwewidrdre
lawsofthe State ofCalifornia.

15. Submission to Jurisdiction and Venue. HT, to the fullest cxtmt permitted by law,
hereby knowingly, intentionally and volrmtarily, with and upon the advice of competent coimsel, (a)
submitstopersooaljurisdwtioninme$tateof?~lew¥orkoveranymit,aetionorprooeedingbyany
pasonmiswghmnmmlmwgmmisNow,(b)agewwmymichamionmntmprweedhgshah
exclusivelybebroughtinanystateorfedelaleomtofoompetentjtuisdictionoverthe$meofNewYork,
(c)suhmitstot.hejurisdietionofsuchcour\s,and(d)tothefirllestextc:rtpe¢mittedbylaw,magrmthat
irwillnotbringanyaction, suitorproeeeding inanyvenueotherthaninthe€ity ofNew York. H'I`
iintherconsenmandagrmstosewioeofanys\nnmons,complaintorotha'legalprooessinanysuchsuit,
wdmmmoewdwgbymgismedmcmihdU.S.mainmmgempd¢mmm&ead¢mfwm
desuibedinSection 13huw£andoonsemsandagreesthatsuchsa'vioeshaueons&hneinevaymsped
validande&`ectiveservice(butnodringhu'einshallaffectdlevalidityoreffectivenessofpmeesssewed
inanyotbcrmannerpermittedbylaw).

[Stgna:na'¢ Page Follows]

W781-9919, v. 1

 

 

ease 1:18-cv-05151-ENv-RER Documem 17-1 Eiled 02/21/19 F>age 20 of 24 F>ageli) #: 132

INWI'INESSWHER.EOF,HThasexecutedthisNoteasofthedayandyeartirstwrittmabove.

HT

nnsriA roBACCO, K,`
By: __.D'D-
Nam¢: naval si¢y \
rata CEO

sgt

Randy Abbas

 

4869-4731-9919, v. 1

Case 1:18-CV-05151-E-NV-RER Document 17-1 Filed 02/21/19 Page 21 of 24 Page|D #: 133

EXHIBIT B

 

 

 

Case 1:18-CV-05151-ENV-RER Document 17-1 Filed 02/21/19 Page 22 ot 24 PagelL) rr. 134

GUARAN'I'Y AGREEMENT

'I`HIS GUARANTY AGREEMENT (this “Gumty"), dated as ofAugust 10, 2018, is deemed
and delivered by David Sley, an individual (“Glanntor"), to and for the berrth of Randy Abbas, an
individual(“RA”). 7

thnnxs,anmsmm¢dnw,mwiumwrwcaammmma¢dmasmmmq
Note ana “Nor¢”) win nasa roman LLC, abrams wired liability company (“n'r'), for nn warn
lamnrsi,ooo,ooo.oo,wvichmdsmamsm¢sn¢PmusmyNoi¢,dnadMsys,zois,bynrinavor
ofRA rare “ori¢ini Noa”); md ‘

WHERBAS,inordm'mindueeRAwdehymkingmyacdonwdthrespecttoHT‘sde&ultonthe
OriginalNot)e,GuamntordesirmtoexecuteanddeliverthisGuarantytoandforthebenefitchA.

NOW, THEREI~`ORE, for and in consideration of the pranises, and of other good valuable
consid=atioo, the receipt and sufficimcy ofwhieh me hereby erqnessly acknowledged by Guarantor,
Guarsntor does hdeby agree as follows:

1. Guamntmhasguaranteed,mdbydrisGumtydoeshuebyguarantee,thepmmpt
paymmtandtimelyperformameofallliabilitim,obligationsanddutiesimposeduponl-l'l`undermeterms
oftheNot)e,asfnhyandwdrewmecdmtasiqumuntorhadexectmdtheNoteasHTthmmdu.

2. Gtm'mwrhuebywaivesnodceofacceptsnceofdris&wmtyandanodrermdeesin
moneenmhmewimmmemnecdmwimthehabnidenohugadmmdmimgummwedbemby,
mcwgmdcmofdehndthyRAmadumeNom,mdwaivmddigmee,pmsmmemmdmhmdmpm
ofRAind\een£)mementofmyliabHity,ongationordmygumnteedhcrehy.

3. GuummhnthmagremdlstRAshaHmtbetirstrequnedmmfomeagainstHfmmy
othm' puson any liability, obligation orduty guaranteed hereby before seeking mfoscement thereof against
Guarantor. SuhmaybebroughtmdmaimainedagainstGuammorbyRAmmforeesnyhability,
obligationordutyguaranteedherebywithoutjoinderofHToranyothecperson.Theliabilityoquarantm'
heretmda' shall not be infected by any indulgence, eompromises, settlement or variation ofterms which
maybecartendedtoI-I'I`byRAorasmayotherwisebeagreeduponbyRAsndI-l'r,andshallnotbe
hnpahed,modi§e¢chmge¢mleasedmhmimdmmymamuhmoeverbyanyhnpahmmt
modification change, releaseorlimitotion of the liability of HT, orits estatein bmlnuptcy, orof any
remedyfm'theenforeemeutthereof,resultingh'omdreopemtionofanypresentorf\mueprovisionofthe
federnlekmptcyCode,oranysimilarlaworstanneofdreUnitedSts£es,orofanystatethereo£HT
andR&withoutnotieetoor-consentbythe(iumntor,mayatanytimeortimeseoterintosuehmeosions,
amendments assignments strbhasesorodrercovmantswidrrespeettotheNoteastheymaydeem
apgogiam,mdmeumdsigdeumnmrshdlnmberdmsedmaeby,hnshaHemdnmmbewhy
liableforthepaymentandpelformanceofallliabilities,obligationsanddutimof}l'l`\mderthebloteas
somded,mnmded,assignedorodrerwisemoditied.

4. GumanwragreesdraLifRAshdlmgagemmomeymp¢esengmfmeeordefendRA’s
rights or remedies here\mder, dren_Guarantor shall pay any reasonable attomeys’ fees, related legal
expensesandeostsofcomtimunedbyRAineonneeticntherewith.

 

 

Case 1:18-CV-05151-ENV-RER Document 17-1 |Ei|ed 02/21/19 F>e\gek 23 0124 Pa_g'e'|'D'#'!'IB'$"_

5. lbisGummtyshaHbebindinguponGuamnwranddrebeds,legaquxeemvdvesand
summersoqumwr,mdshaHinurewdiebmreEtofRAandRA’sheim,legaquneeenmtiveg
sireeeesorsandassigna

6. GuaranmrshannotbemddedmmdceanydefeoseagainstmychimassmtedbyRAin
anysuitoraetiondistiunedbyRAmmfmeethisGumantyortheNotea‘wbcexcused&ommyHabHity
mmmwddnmmakeminvokemd(hmanwrhmbqunesslywaivesmydefmmmhwm
inequitythatisnotorwouldnotbeavailabletom,itbeingtheiotenthereoftiratdieliabilityof(iumtor
hereunderisprimmyanduneomdidonal.

7. Guarantoreovenanra andagreesthat(iuarantorshall notdives£anyorail of his ownership
interestin,orsuiferorpermitanychangeinconuolof, HI`;norshallGuanntorsell,lease,lrmsfer,assign
oreonveyanyoquar'antor’smaterialassetsunless Gumniorshallreeeiveadequateeonsideralion
thatforandonlyifsuchn'msactinnwillnothaveamatmialadveme&ctondrefinancialeonditionof
Guarmtor.

8. Guarantor acknowledges andagreeadthuazantorwasmateiiaily involvedintbe
negotiationoftheNoteandwebyeovenmmandagreestoabidebydiosepmvisimsoftheNowappHeable
toGuarmtol-.

9. Itisiluyundustoodthat,mdleachmdwcryoneoftbewvenmtsmdagremansof
mbGummtyisfuBypafomw¢Guannwr’sobligadmshmndashaunothemieased,inwholeorin
pan,byanyactionorthingthatmight,butforthisSectionQ,bedeemedalegalorequitablcdiwhargeof
asmetyorguaramor,orbyreasonofanywaiver,extension, renewal,modiiieation, forbeamreeordelay
oranyotlieraetoromissionofRAoritsfailurctoproeeedpmmptlyorotherwiseorbyreasonofany
acciontakanoromiwedbyRA,whedierornotsuchactionwkmoromittedbyRA,whetherornotsuch
aetionorfailmemaetvariesorinmeasesdierisko£maffectsthedghnsormedieso£Guarantor,and
Gum'antorhaebyexprtsslywaivesandsrmendmanydefensewGuaranmr’s liabilityhereunderbased
uponanyoftlieforegoingaets,omissions, chings, agreementsorwaiversofanyofthun, itbeingtlie
pmposemdintentofmepertiesheretothatthecovenants, agreementsmdallobligationsoquarantor
hereimderare absolute unconditional and irrevocable An assignment of the Note, whether permitted or
odrerwise,shallnotaffectdieobligetions oquanmtor hawnder,

10. lfitshallbeassertedthat}i’l"sobligationsarevoidorvoidableduetoilleglor
wmodmdmbymwmemtdmoftheNotedeumurshanmmdrebssbeHabhhmmdq
tothememtnGuamnmrwouMhavebemifmeonganmsoerhmbemm&neeabkagaianT.

11. 'Iheobligationsoquarantorshallnotbesuhjecttoanyoountemlaim, set-off deduction
diminution,abatunmt,reooupment, suspension defermmt, reductionordeiinrse baseduponanyclaim
Guarantormayhaveagainstll'l`oranyotirerpu'son.

12. TbisGum'antyslmeegovcmedbymdinterpreted\mdu'dielawsofdaeSmwof
CdifmniaExdmivevmmformyacdmmiawgomdwisGwmqsbaHbedmmmdfedudmm
simutedintlreCityofNewYor-k.

[SIgmture Page Fo!Iaws]

 

 

Case 1:18-Cv§b5151-ENV-RER Document 17-1 Filed 02/21/19 F>age 24 0F24 PagelD #: 136

INWHNESSWHEREOF,H&sAgreunm!hasbemaeunedonthedayandymertabow

written

M?MMT. Vt 1

BB¢€.\

